           Case 3:16-bk-02232-JAF             Doc 246       Filed 11/06/19         Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


IN RE:
                                                                        CHAPTER 11
                                      1
Premier Exhibitions, Inc., et al.,
                                                                        Case No. 3:16-bk-02232-JAF

                                                                        (Jointly Administered)
                  Debtors.



    NOTICE OF EFFECTIVE DATE OF DEBTORS' CONFIRMED FIRST AMENDED
    PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN
INTEREST:

        PLEASE TAKE NOTICE that on October 16, 2019 the United States Bankruptcy
Court for the Middle District of Florida (the "Bankruptcy Court") entered an Order [D.E.
231] (the "Confirmation Order") confirming the Debtors' First Amended Plan of Liquidation
under Chapter 11 of the Bankruptcy Code [D.E. 183; Schedule 1] (as amended, modified, or
supplemented by the Confirmation Order, and including all exhibits and supplements thereto,
the "Plan").2

        PLEASE TAKE FURTHER NOTICE that on October 31, 2019, the Effective Date
of the Plan occurred. All conditions precedent to the effectiveness of the Plan as set forth in
Article 13 therein have either been satisfied or waived in accordance with the Plan and
Confirmation Order.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Article 9 of the Plan, and
except as otherwise provided therein, each Executory Contract or Unexpired Lease is deemed
automatically rejected as of the Effective Date (subject to the exceptions set forth in § 9.2 of
the Plan).

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions
NYC, Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’
service address is c/o Michael Moecker & Associates, Inc., 841 Prudential Drive, 12th Floor, Jacksonville,
Florida 32207.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.




40572261
           Case 3:16-bk-02232-JAF     Doc 246      Filed 11/06/19     Page 2 of 10




       PLEASE TAKE FURTHER NOTICE that, pursuant to § 9.3 of the Plan, and
unless otherwise ordered by the Bankruptcy Court, any Claims arising from the rejection of
the Executory Contracts and Unexpired Leases pursuant to the Plan (as defined therein,
"Rejection Claims") must be filed with the Bankruptcy Court and served on the Liquidating
Trustee no later than thirty (30) days after the Effective Date to be considered timely.

        PLEASE TAKE FURTHER NOTICE that, pursuant to § 3.1.2 of the Plan,
Administrative Expense Claims (excluding Professional Compensation Claims and the
Claims of Special Litigation Counsel) must be filed with the Bankruptcy Court and served on
the Liquidating Trustee no later than thirty (30) days after the Effective Date to be considered
timely.

       PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding
on the Debtors, and each Holder of a Claim against, or Interest in, the Debtors and such
Holder's respective successors and assigns, regardless of whether the Claim or Interest of
such Holder is Impaired under the Plan and regardless of whether such Holder or Entity
voted to accept the Plan.

       PLEASE TAKE FURTHER NOTICE that you may obtain copies of the documents
referenced herein by (i) submitting a written request to the Liquidating Trustee via email to
mhealy@moecker.com or (ii) addressing a written request to the Liquidating Trustee, c/o
Michael Moecker & Associates, Inc., 841 Prudential Drive, 12th Floor, Jacksonville, Florida
32207. In the alternative, you may obtain copies of the foregoing documents for a small fee
from PACER (https://ecf.flmb.uscourts.gov/).



Dated:          November 6, 2019                   NELSON MULLINS RILEY &
                                                   SCARBOROUGH LLP




                                                   By: /s/ Lee D. Wedekind, III
                                                        Lee D. Wedekind, III, FL Bar No. 670588
                                                       50 N. Laura Street
                                                       Suite 4100
                                                       Jacksonville, FL 32202
                                                       Telephone: 904.665.3656
                                                       Facsimile: 904.665.3699

                                                   Co-Counsel for Debtors and Debtors in
                                                   Possession




                                               -2-
40572261
           Case 3:16-bk-02232-JAF   Doc 246    Filed 11/06/19   Page 3 of 10




                                              -and-




                                                  TROUTMAN SANDERS LLP
                                                  Harris B. Winsberg (FL Bar No. 0127190)
                                                  Matthew R. Brooks (admitted pro hac vice)
                                                  Bank of America Plaza
                                                  600 Peachtree Street NE
                                                  Suite 3000
                                                  Atlanta, GA 30308-2216
                                                  Telephone: 404.885.3000
                                                  Facsimile: 404.885.3900

                                              Counsel for Debtors and Debtors in Possession




                                          -3-
40572261
           Case 3:16-bk-02232-JAF    Doc 246     Filed 11/06/19    Page 4 of 10




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on November 6, 2019. I also certify that the
foregoing document is being served this day on the following counsel of record via
transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                           Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP                Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800              Office of the United States Trustee
Tampa, FL 33602                               400 W. Washington Street, Suite 1100
(813) 229-7600                                Orlando FL 32801
jverona@slk-law.com                           (407) 648-6301 ext. 137
Attorneys for George F. Eyde                  jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde                Miriam.g.suarez@usdoj.gov
Orlando, LLC                                  Attorneys for Guy G. Gebhardt,
                                              Acting U.S. Trustee for Region 21

Ari Newman, Esq.                              Ari Newman, Esq.
Greenberg Traurig                             Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000       333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                     Miami, FL 33131
(954) 768-5212                                (305) 579-0500
newmanar@gtlaw.com                            newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,         Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings              Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners        Limited
(HK) Ltd.

Jason B. Burnett, Esq.                        Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                            Bush Ross, P.A.
50 N. Laura Street, Suite 1100                P.O. Box 3913
Jacksonville, FL 32202                        Tampa, FL 33601-3913
(904) 598-9929                                (813) 224-9255
jason.burnett@gray-robinson.com               ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real Estate,   Attorneys for Bank of America, N.A.
LLC




                                              -4-
40572261
           Case 3:16-bk-02232-JAF    Doc 246    Filed 11/06/19     Page 5 of 10




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of
Taxation and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                             -5-
40572261
           Case 3:16-bk-02232-JAF     Doc 246   Filed 11/06/19    Page 6 of 10




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini, PC                            Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1880 Century Park East, Suite 1101
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
John B. Macdonald, Esq.                     Lane Powell PC
David E. Otero, Esq.                        601 SW Second Avenue, Suite 2100
Katherine C. Fackler, Esq.                  Portland, OR 97204
Akerman LLP                                 tanners@lanepowell.com
50 N. Laura Street, Suite 3100              beldingt@lanepowell.com
Jacksonville, FL 32202                      docketing-pdx@lanepowell.com
(904) 798-3700                              Attorneys for Oregon Museum of Science and Industry
jacob.brown@akerman.com
john.macdonald@akerman.com
David.otero@akerman.com
katherine.fackler@akerman.com
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC




                                            -6-
40572261
           Case 3:16-bk-02232-JAF     Doc 246   Filed 11/06/19     Page 7 of 10




Susan R. Sherrill-Beard, Esq.                Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission      John F. Isbell, Esq.
Office of Reorganization                     Thompson Hine LLP
950 East Paces Ferry Road, N.E.              3560 Lenox Road, Suite 1600
Suite 900                                    Atlanta, GA 30326
Atlanta, GA 30326                            (404) 541-2900
(404) 842-7626                               garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                      john.isbell@thompsonhine.com
atlreorg@sec.gov                             Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and Exchange
Commission

Steven R. Fox, Esq.                          Stephen D. Busey, Esq.
Fox Law Corporation                          Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306               Smith Hulsey & Busey
Encino, CA 91316                             225 Water Street, Suite 1800
srfox@foxlaw.com                             Jacksonville, FL 32202
Attorneys for Titanic Entertainment          (904) 359-7700
Holdings                                     busey@smithhulsey.com
                                             asyed@smithhulsey.com
                                             Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                      Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                        Stearns Weaver, et al.
Bracewell LLP                                150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                  Miami, FL 33130
New York, NY 10020                           (305) 789-3200
(212) 508-6100                               predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com              Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                  Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                       Jason B. Burnett, Esq.
James I. McClammy, Esq.                      Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                    GrayRobinson, P.A.
450 Lexington Avenue                         50 N. Laura Street, Suite 1100
New York, NY 10017                           Jacksonville, FL 32202
(212) 450-4000                               (904) 598-9929
Timothy.graulich@davispolk.com               jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                 ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National   Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                              and Casino
Steven Z. Szanzer, Esq.                      Robert P. Charbonneau, Esq.



                                             -7-
40572261
           Case 3:16-bk-02232-JAF      Doc 246   Filed 11/06/19    Page 8 of 10




Davis Polk & Wardwell LLP                    Agentis PLLC
450 Lexington Avenue                         55 Alhambra Plaza, Suite 800
New York, NY 10017                           Coral Gables, FL 33134
(212) 450-4000                               (305) 722-2002
Steven.szanzer@davispolk.com                 rpc@agentislaw.com
Attorneys for Royal Museum Greenwich         Attorneys for Responsible Person Mark C. Healy

Thomas J. Francella, Jr., Esq.               John T. Rogerson, III, Esq.
Cozen O’Connor                               Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001         Thomas P. White, Esq.
Wilmington, DE 19801                         Adams and Reese LLP
(302) 295-2000                               501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                         Jacksonville, FL 32202
Attorneys for Ian Whitcomb                   (904) 355-1700
                                             John.rogerson@arlaw.com
                                             Jamie.olinto@arlaw.com
                                             Tom.white@arlaw.com
                                             Attorneys for Mark A. Sellers, Jack H. Jacobs
                                             and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                        ABC Imaging
2482 197th Avenue                            5290 Shawnee Road, Suite 300
Manchester, IA 52057                         Alexandria, VA 22312

A.N. Deringer, Inc.                          ATS, Inc.
PO Box 11349                                 1900 W. Anaheim Street
Succursale Centre-Ville                      Long Beach, CA 90813
Montreal, QC H3C 5H1




                                             -8-
40572261
           Case 3:16-bk-02232-JAF   Doc 246   Filed 11/06/19     Page 9 of 10




Broadway Video                            CBS Outdoor/Outfront Media
1619 Broadway                             185 US Highway 48
New York, NY 10019                        Fairfield, NJ 07004

Dentons Canada LLP                        Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor               709 Miner Avenue
Vancouver, BC V6C 3R8                     Scarborough, ON M1B 6B6

Expedia, Inc.                             George Young Company
10190 Covington Cross Drive               509 Heron Drive
Las Vegas, NV 89144                       Swedesboro, NJ 08085

Gowlings                                  Hoffen Global Ltd.
550 Burrard Street                        305 Crosstree Lane
Suite 2300, Bental 5                      Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications                MNP LLP
5230 W. Patrick Lane                      15303 - 31st Avenue
Las Vegas, NV 89118                       Suite 301
                                          Surrey, BC V3Z 6X2

Morris Visitor Publications               NASDAQ Stock Market, LLC
543 Broad Street                          805 King Farm Blvd.
Augusta, GA 30901                         Rockville, MD 20850

National Geographic Society               Pallet Rack Surplus, Inc.
1145 - 17th Avenue NW                     1981 Old Covington Cross Road NE
Washington, DC 20036                      Conyers, GA 30013

Screen Actors Guild                       Seaventures, Ltd.
1900 Broadway                             5603 Oxford Moor Blvd.
5th Floor                                 Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica              Syzygy3, Inc.
di Napoli e Pompei                        231 West 29th Street
Piazza Museo 19                           Suite 606
Naples, Italy 80135                       New York, NY 10001




                                          -9-
40572261
         Case 3:16-bk-02232-JAF    Doc 246   Filed 11/06/19      Page 10 of 10




Time Out New York                        TPL
1540 Broadway                            3340 Peachtree Road
New York, NY 10036                       Suite 2140
                                         Atlanta, GA 30326

TSX Operating Co.                        Verifone, Inc.
70 West 40th Street                      300 S. Park Place Blvd.
9th Floor                                Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media               Jonathan B. Ross, Esq.
30 Rockefeller Center                    Gowling WLG (Canada) LLP
New York, NY 10112                       550 Burrard Street, Suite 2300, Bentall 5
                                         Vancouver, BC V6C 2B5

United States Attorney’s Office          Christine R. Etheridge, Esq.
Middle District of Florida               Bankruptcy Administration
300 N. Hogan Street, Suite 700           Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                   PO Box 13708
                                         Macon, GA 31208

B.E. Capital Management Fund LP          TSX Operating Co., LLC
Thomas Branziel                          c/o James Sanna
P.O. Box 206                             70 W. 40th Street
N. Stonington, CT 06359                  New York, NY 10018
Creditor Committee                       Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.    AEG Presents LLC
c/o Ezra B. Jones                        c/o Managing Member
305 Crosstree Lane                       800 W. Olympic Blvd., Suite 305
Atlanta, GA 30328                        Los Angeles, CA 90015
Creditor Committee

AEG Presents LLC                         AEG Presents LLC
c/o Managing Member                      c/o CT Corporation System, Reg. Agent
425 W. 11th Street                       ATTN: Amanda Garcia
Los Angeles, CA 90015-3459               818 West Seventh Street, Suite 930
                                         Los Angeles, CA 90017

                                                  /s/ Lee D. Wedekind, III
                                                          Attorney


~#4820-4076-1004~




                                         - 10 -
40572261
